Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Documents 1-8 recited in the related PCT written opinion which this examiner equally finds renders prima facie obvious (equivalent of lacking inventive step) the same instantly claimed invention examined by the international authority in the relate PCT.  Thus, the same Documents and rational are recited below:

Document 1: Mintel GNPD —- Peach & Muscat Drink, January 2018, #5353049, [retrieved on 16 April 2019], product information, raw material name

Document 2: Wo 2014/050717 Al (SUNTORY HOLDINGS LTD.)
O03 April 2014, claims & CN 104661537 A

Document 3: WO 2014/050922 Al (SUNTORY HOLDINGS LTD.) 03 April 2014, claims & CN 104640462 A

Document 4: JP 2003-116503 A (MORINAGA MILK INDUSTRY CO., LTD.) 22 April 2003, claims, paragraphs [0009], [0010] (Family: none)
Document 5: JP 2002-051734 A (NITTA GELATIN INC.) 19 February 2002, claims, paragraphs [0010]-[0015] (Family: none)

Document 6: JP 11-075726 A (MORINAGA & CO., LTD.) 23 March 1999, claims, paragraphs [0013]-[0016] (Family: none)

Document 7: WO 2007/125888 Al (LION CORP.) 08 November 2007, claims, examples 16-22 (Family: none)

Document 8: Mintel GNPD —- Moist Up Collagen (Peach Blend), May 2011, #1560481, [retrieved on 16 April 2019], product information, raw material name

Document 1 sets forth product information for "Moist Fruit Peach & Muscat" marketed by NATURAL LAWSON. The "ingredients" on the side of the container indicate that
said beverage contains peach juice, pork placenta extract, and welan gum, and contains 100 mg of placenta per 200 g of contents. Furthermore, it is indicated as a "Special Feature!" on the side of the container that one day's worth of placenta and vitamin C are blended.

In other words, it can be said that a beverage in which welan gum was blended with pork placenta extract, which has a unique odor, was widely known on the basis of document 1 before the priority date of the present application. Furthermore, in products such as beverages, those with a unique odor such as an animal odor are generally difficult to sell, and thus it is presumed that the unpleasant odor of the beverage in document 1 is suppressed, and that the flavor thereof is improved.

Document 1 differs from the invention as in claims 1-8 of the present application in that document 1 does not specify that a collagen peptide having an average molecular weight of 300 to 2000 is included.

However, as disclosed in documents 2-7 (in particular, document 2 (claims); document 3 (claims); document 4 (claims, paragraphs [0009], [0010]); document 5 (claims, paragraphs [0010]-[0015]); document 6 (claims, paragraphs [0013]-[0016]); document 7 (claims)) beverages
containing a collagen peptide having an average molecular weight of 300 to 2000 were widely known before the priority date of the present application.

Furthermore, as described in document 8 (in particular, the product information and ingredients), a beverage containing a low molecular weight collagen peptide and pig placenta extract was widely known before the priority date of the present application.

Furthermore, providing a liquid oral composition containing components expected to have beauty and health effects and the like such as placenta and collagen peptides was an obvious problem to be solved before the priority date of the present application, and thus, in
document 1, a person skilled in the art could easily conceive of using the configuration of including a collagen peptide having an average molecular weight of 300 to 2000 as disclosed in documents 2-7, in place of the placenta extract, or using a configuration of adding a collagen peptide to a beverage containing placenta extract, as described in document 8. At that time, it is
a matter of course that a person skilled in the art would customize the weight ratio of welan gum and collagen peptide and the viscosity of the beverage.

The invention as in claims 1-8 likewise does not involve an inventive step in the light of a combination of document 7 and document 1 cited in the ISR.

Document 7 discloses a liquid composition for oral administration which has excellent storage stability in which, as a result of blending fruit juice and phosphoric acid or phosphate, in an aqueous composition containing a proteolytic peptide such as collagen peptide, an
unpleasant odor is suppressed, the flavor is good, and aggregation/precipitation is suppressed (abstract, claims). Document 7 also discloses that said composition further contains a thickening polysaccharide (claim 5, paragraph [0016]), that it is used in combination with an
elastin peptide (paragraph [0009]), that the weight average molecular weight of the collagen peptide is preferably 500 to 10,000 (paragraph [0009]), and that the viscosity of the liquid composition for oral administration is preferably 1 to 100 mPa-s (paragraph [0020]). Furthermore, examples 16-22 in table 3 disclose a liquid composition for oral administration containing a collagen peptide and a thickening polysaccharide such as gellan gum.

As discussed above, a beverage in which welan gum is blended with a pork placenta extract having a unique odor is known from document 1, and it is presumed that the unpleasant odor of the beverage of document 1 is suppressed, and the flavor is improved.

Welan gum is a thickening polysaccharide, very similar to gellan gum which is composed of glucose, glucuronic acid, and rhamnose, since the main chain has the same structure, and thus a person skilled in the art could easily conceive of blending the welan gum of document 1 in place of the gellan gum in document 7. At that time, it is a matter of course that a person skilled
in the art would customize the weight ratio of welan gum and collagen peptide.

	Thus, under the equivalent U.S. practice, the instant claims 1-8 are found prima facie obvious over the prior art Documents 1-8 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654